PER CURIAM.
We reverse the summary judgment on authority of Henley v. J.I. Case Co., 510 So.2d 342 (Fla. 3d DCA 1987) (the products liability statute of repose which requires that the action be commenced within the twelve-year period is inapplicable to wrongful death actions).
Reversed and remanded.
We certify the same question certified in Henley:
DOES THE STATUTE OF REPOSE BAR A WRONGFUL DEATH ACTION WHERE THE DEATH OCCURRED MORE THAN TWELVE YEARS AFTER THE ORIGINAL PURCHASE OF THE PRODUCT WHICH ALLEGEDLY CAUSED THE DEATH?